UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7685


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:95-cr-00005-FDW-1)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall seeks to appeal the district court’s text order denying his motion

for appointment of counsel and for an evidentiary hearing. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 30, 2021. Hall filed the notice of appeal

and a motion to file the notice of appeal out of time on November 19, 2021. * The district

court transferred Hall’s motion to file the notice of appeal out of time to this court. Because

Hall alleges that he did not learn of the entry of the district court’s order until November 19,

we construe the motion as a motion to reopen the appeal period under Rule 4(a)(6). We

deny the motion because Hall filed it more than 180 days after entry of the order. See Fed.

R. App. P. 4(a)(6). We also deny Hall’s motion for appointment of counsel. Because Hall

has failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.


       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Hall could have delivered the notice to prison officials for mailing
to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3